Opinion by
Mr. Chief Justice Sterrett,
While the codicil is somewhat obscure, yet when read in *616connection with the original will of Alexander W. Tidball, deceased, it is plain that the contingent character of Mr. Fife’s estate was not iutended to be changed. The preferred object of testator’s bounty was his daughter, Mrs. Fife, and her children. It was only in the event of her dying without children, or her husband surviving, that the latter could by any possibility become entitled to a life estate in severalty and possession. Mrs. Fife living, his interest was purely contingent; if she survived him, or die leaving children, it could never vest in-possession, but must thereupon end; and there need be no citation of authorities to show that the benefits so intended for testator’s daughter and her children could not be taken away and given to Mr. Fife, a stranger in blood, without express words, or necessary implication.
It is conceded by appellant that the effect of the codicil was to enlarge the quantum of Mr. Fife’s estate; but did it revoke the double contingency so that he took a vested fee in remainder dependent on the,life of his wife? It is insisted on the part of the plaintiffs that this is implied in the use of the word “canceled.” But if the parenthetical clause be stricken out in accordance with this suggestion, and the codiciliary provision substituted, the result would be insensible. The devise would then “ read” : “ To my daughter Margaret, the mansion house .... to be used and controlled by her and her husband during her lifetime for their own benefit and advantage .... (my son-in-law, Samuel Fife, instead of only having a life estate in it, shall own and possess it as his own without let or hindrance. . . . ).” It will be seen at a glance that this “reading” must be abandoned. It is clear that the codicil cannot operate by way of cancellation and substitution.
On the other hand, if the purpose of the codicil was that of alteration simply, and the parenthetical clause be filled, it ought to furnish the measure of change. “I-hereby ” says the testator, “ alter that part of (my) will .... in parenthesis, so that it shall read that my son-in-law, Samuel Fife, instead of only having a life estate in it, shall own and possess it as his own without let or hindrance.” The “ life estate,” it will be seen, is here made the starting point of alteration. “ Instead ” of this, Mr. Fife “shall own and possess” what? Certainly nothing which can avail as against Mrs. Fife or her children. *617As they had been by express words made preferred devisees, the presumption must be that they would so continue until they should be displaced by equivalent phrase, and none such was used. There are neither express words nor necessary implication of alteration as respects them. Even were the matter in doubt, the doubt must be resolved in their favor. If the clause of alteration be operative at all, it can only be so as against those whose interests had been postponed to Mr. Fife’s “ life estate.”
So far as appears therefore on the face of the codicil, Mrs. Fife and her children are still preferred devisees, and the double contingency, upon the happening of which Mr. Fife could take any interest in remainder, remains unaltered. If he should die leaving his wife or she should leave children, whatever interest he has, whether under the will or codicil, must thereupon end. Mr. and Mrs. Fife can of course convey such limited interest as they have; but cannot warrant as against the possibility of issue, nor as against the children of testator’s son Alexander and daughter Rachel who have not been made parties to this proceeding. It follows that they cannot convey a good title to the land which was the subject of devise, and hence the judgment of the court below must be reversed. This conclusion renders it unnecessary to express any opinion as to the question of sufficiency in the form of the deed tendered.
Judgment reversed, and judgment on the ease stated is now entered in favor of defendant with costs.